                                                               1    KURT C. FAUX, ESQ.
                                                                    Nevada Bar No. 003407
                                                               2    JORDAN F. FAUX, ESQ.
                                                                    Nevada Bar No. 12205
                                                               3    THE FAUX LAW GROUP
                                                                    2625 N. Green Valley Pkwy., #100
                                                               4    Henderson, Nevada 89014
                                                                    Telephone: (702) 458-5790
                                                               5    Facsimile: (702) 458-5794
                                                                    Email: kfaux@fauxlaw.com
                                                               6           jfaux@fauxlaw.com
                                                                    Attorneys for Plaintiff
                                                               7
                                                                                                  UNITED STATES DISTRICT COURT
                                                               8
                                                               9                                          DISTRICT OF NEVADA

                                                               10   INSURANCE COMPANY OF THE WEST, a                         Case No.: 2:17-cv-02871-APG-DJA
                                                                    California corporation,
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100




                                                               11
THE FAUX LAW GROUP




                                                                                                      Plaintiff,             STIPULATION TO CONTINUE STATUS
                             HENDERSON, NEVADA 89014




                                                               12
                                                                                                                             REPORT DEADLINE
                                TEL. (702) 458-5790




                                                               13   vs.
                                                               14   JEFFREY ARMSTRONG, an individual, LUISA
                                                                                                                                            ORDER
                                                               15   ARMSTRONG, an individual, SAMSON
                                                                    CHEUNG, an individual, DOES I through X,
                                                               16   inclusive; ROE CORPORATIONS I through X,
                                                                    inclusive,
                                                               17
                                                               18                                     Defendants.

                                                               19          Insurance Company of the West (“ICW”), Jeffrey Armstrong, and Luisa Armstrong
                                                               20   (collectively “Parties”) jointly submit this Stipulation to Continue Status Report Deadline in
                                                               21   accordance with the Joint Status Report dated December 27, 2019 (ECF No. 56). On December 27,
                                                               22   2019, the Parties entered into a Stipulation (ECF No. 56) to continue the deadline to file the court
                                                               23
                                                                    ordered joint status report given the bankruptcy discharge of Jeffrey Armstrong and Luisa Armstrong.
                                                               24
                                                                    ///
                                                               25
                                                                    ///
                                                               26
                                                                    ///
                                                               27
                                                               28


                                                                                                                       -1-
                                                               1           The Parties agree with the voluntary dismissal of Jeffrey Armstrong and Luisa Armstrong but
                                                               2    are currently addressing whether to dismiss Jeffrey Armstrong and Luisa Armstrong with or without
                                                               3    prejudice. Accordingly, the Parties stipulate to an additional 30 days in which to finalize the decision
                                                               4    whether Jeffrey Armstrong and Luisa Armstrong will be dismissed with or without prejudice.
                                                               5           Dated this 27th day of January, 2020.
                                                               6      THE FAUX LAW GROUP                             KAEMPFER CROWELL
                                                               7
                                                               8      /s/ Kurt C. Faux_______________                /s/ Robert McCoy
                                                                      KURT C. FAUX, ESQ.                             ROBERT MCCOY, ESQ.
                                                               9      Nevada Bar No. 003407                          Nevada Bar No. 009121
                                                                      JORDAN F. FAUX, ESQ.                           TRENT DEBRAGA, ESQ.
                                                               10
                                                                      Nevada Bar No. 012205                          Nevada Bar No. 14186
                     2625 N. GREEN VALLEY PARKWAY, SUITE 100




                                                               11     2625 N. Green Valley Pkwy., #100               1980 Festival Plaza Drive, Suite 650
THE FAUX LAW GROUP




                                                                      Henderson, Nevada 89014                        Las Vegas, NV 89135
                             HENDERSON, NEVADA 89014




                                                               12     Attorneys for Plaintiff                        Attorneys for Defendants Jeffrey Armstrong
                                TEL. (702) 458-5790




                                                               13                                                    and Luisa Armstrong

                                                               14
                                                               15                                                  IT IS SO ORDERED:
                                                               16
                                                               17                                                 ________________________________
                                                                                                                  ______________________________
                                                                                                                  UNITED STATES DISTRICT JUDGE
                                                               18                                                 UNITED STATES DISTRICT JUDGE
                                                                                                                  January
                                                                                                                  DATED: 30, 2020.
                                                                                                                          _________________
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28


                                                                                                                       -2-
